Citation Nr: 1236878	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for hypertension. 

In his November 2006 substantive appeal (VA Form 9), the Veteran requested the opportunity to testify in support of his claim at a hearing held before a Veterans Law Judge.  In August 2007, however, the Veteran withdrew his request for a hearing, and he has not renewed his request to testify at a Board hearing since that time.  Thus, the Board finds that his request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.   

The Board has remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development in September 2010 and again in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the matter on appeal must be remanded again for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002). 

In its September 2011 remand, the Board instructed the RO/AMC to furnish the Veteran with appropriate notice of the evidence necessary to substantiate the claim on appeal under a secondary service connection theory of entitlement.  The record shows that a letter was sent in September 2011 in compliance with the remand directives.  In the letter, the RO/AMC instructed the Veteran to indicate whether he has received any treatment from VA medical facilities for his claimed disorder.  
The Veteran failed to respond indicating that he received additional treatment.  In June 2012, the RO/AMC re-adjudicated the matter.  

Subsequently, in July 2012, the Veteran submitted correspondence that indicates he has been receiving ongoing VA treatment for his hypertension and service-connected depression at Sumter Community Base Outpatient Clinic (CBOC).  To date, the claims folder only contains VA treatment records from Sumter CBOC dated through July 2007.  No attempt has been made to try to obtain any outstanding records of VA treatment from this medical facility.  Since the information found in these VA treatment records is potentially relevant to the claim, and because the record only contains his pre July 2007 treatment records from this facility, the Board finds that another remand to request these records is required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice VA treatment records); VAOPGCPREC 12-95 (1995).

After any available records have been added to the file the Veteran should be afforded an examination to ascertain the likelihood that his hypertension is related to his service-connected psychiatric disorder. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the Veteran's updated VA treatment records from the Sumter Community Base Outpatient Clinic since July 2007, as well as any other identified VA facility where the Veteran has received treatment for his hypertension.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claims files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of the memorandum.

2.  The RO/AMC should afford the Veteran an examination for the purpose of ascertaining the likelihood that his hypertension is related to his service-connected psychiatric disability.  The examiner should be asked to provide a medical opinion as to whether it is at least as likely as not that hypertension is due to or aggravated by (made permanently worse because of) the Veteran's service-connected psychiatric disorder.  The examiner should provide complete rationale for any opinion given.

3.  Thereafter, readjudicate the issue on appeal, to include a secondary theory of entitlement under 38 C.F.R. § 3.310.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


